 CONTINENTAL TIRE AND RUBBER COMPANY, INC.557A. No, sir,I don't believe I can.Q. Did you write those down as they happened?A. Yes.Even more important, however, he testifiedon pages84 and 85, with regard tohis preciserecord of such "interrogations," that he kept such recordings on a card,a unioncard, and thathe still had the cardhandy, andthat he had it with him.Yet, later on when Mr. Smith had in hand this alleged record, he cross-examinedRobertson as follows, which appears on page 89:Q.Mr. Robertson, did you have this card in your pocket about which youwere talking about while ago?A. Yes.Q. This writing appears to have been done allat one time.Did you do itall at one time?A. I recopied off of a dirty card.Q.When did you do that?A. That also I don't know, I would say I don't know,a longtime before Iwas laid off, I know one day there, one afternoon I took it . . . . and put itdown on that.In summing up this testimony the Respondent turns to the words of the em-ployee himself.He states on page 87 that he went in and asked Foreman Robin-son about his experiences in the union on company time, that the foreman didnot send for him,and that the foreman did not try to keep him out of the union.(c)Working Leader McClellan-Withrespect to this paragraph, added to thecomplaint at the hearing, the record shows only one conversation between suchforeman and an employee.This occurred between McClellan and employeeHouston.The time and date of such conversation are nowhere shown in therecord.Houston testified on page 110 that McClellan called him into his officeandtalked about being in theunion.In answer to the query, "What did he say,"Houston stated on page 111 that McClellan, "Told him the bad points of it;" thathe could not recall anything specifically, but was just general conversation.Al-though McClellan was probably injudicious in this act, it hardly constitutesinter-rogationwithin the meaning of the Act.With respect to the complaint contained in Paragraph 7, that Personnel Man-ager Burnett threatened to discharge employees if they joined the Union or re-tained membership in, or engaged in activities on behalf of, the union, Respondentcan only state that there does not appear in the record any evidence or testimonyto support this allegation.With respect to Paragraph 8 of the complaint that Burnett solicited employeesto spy upon and keep under surveillance union meetings and activities of its em-ployees, and to advise it of the names of its employees who were members of theunionor were active on behalf of the union, Respondent can only state that thereis not onescintilla of evidence to support any such allegation.In conclusion, I find that the General Counsel has not sustained the burden of prov-ing the allegations in his complaint by a preponderance of the evidence as requiredunder the Act.CONCLUSIONS OF LAW1.Babcock and Wilcox Company is, and at all times relevant herein was engagedin commercewithin the meaning of Section 2 (6) and (7) of the Act.2.United Steelworkers of America, CIO, is a labor organization within the meaningof Section 2 (5) of the Act.3.Respondent has not engaged in any unfair labor practices within the meaning ofthe Act.[Recommendations omitted from publication.]Continental Tire and Rubber Company, Inc.andUnited RubberCork,Linoleum&Plastic Workers of America,CIO, Petitioner.Case No. 10-RC-2913.April 29,1955SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction of Election dated December 22,1954, an election by secret ballot was conducted on January 14, 1955,112 NLRB No. 71. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder the direction and supervision of the Regional Director for theTenth Region, among the employees of the Employer in the unitfound appropriate.Upon conclusion of the balloting, the parties werefurnished with a tally of ballots which showed that of approximately21 eligible voters, 8 cast valid ballots, of which 6 were for, and 2against, the Petitioner.There were 13 challenged ballots, a numbersufficient to affect the results of the election.The Regional Director conducted an investigation of the issuesraised by the challenges, and on February 15, 1955, issued and servedupon the parties his report on challenged ballots, recommending thatthe challenges to 9 of the ballots be sustained, and that the challengesto the remaining 4 ballots be overruled and that they be opened andcounted.The Petitioner filed timely exceptions to the Regional Di-rector's report.The Petitioner excepts to the Regional Director's finding that nineemployees, whose ballots were challenged by the Employer, were per-manently laid off, and to the finding that Milton D. Roth, Ray Press-ley, and Hague Overton, who were challenged by the Petitioner onthe ground of supervisory status, were eligible to vote at the election.The Petitioner does not except to the Regional Director's finding thatRussell C. Hill, whose ballot was challenged by the Petitioner, is nota supervisor within the meaning of the Act.The Board has considered the Regional Director's report on chal-lenges and the Petitioner's exceptions, and hereby adopts the RegionalDirector's recommendations.Accordingly, we shall sustain the chal-lenges to the ballots of the nine laid-off employees,' and overrule thechallenges to the ballots of Russell C. Hill, Milton D. Roth, Ray Press-ley, and Hague Overton 2 and direct that they be opened and counted.[The Board directed that the Regional Director for the Tenth Re-gion shall, within ten (10) days from the date of this Direction, openand count the ballots of Russell C. Hill, Milton D. Roth, Ray Pressley,and Hague Overton and serve upon the parties a supplemental tallyof ballots.]MEMBER LEEDOII took no part in the consideration of the above Sup-plemental Decision and Direction.iIn sustaining the challenges to the ballots of these laid-off employees,boa ever, we donot rely as did the Regional Director upon the fact of their ballots having been challengedby the Employer as indicative of their nonexpectancy of reemployment.Rather we relyupon the other factors set forth in the Regional Director's report2As to Overton, we do not adopt the Regional Director's finding that the Petitioner'schallenge should not be consideied for the reason that a heating was held at which thePetitioner had an opportunity to present its evidence concerning this employeeIt is clearthat his status was in no way litigated at the hearing, nor has his eligibility been deter-mined by the Board Ave are satisfied, however, upon the basis of the Regional Director'sreport and the exceptions thereto that Overton is not a supervisor and was eligible tovote in the election